Name: Council Regulation (EEC) No 219/84 of 18 January 1984 instituting a specific Community regional development measure contributing to overcoming constraints on the development of new economic activities in certain zones adversely affected by restructuring of the textile and clothing industry
 Type: Regulation
 Subject Matter: economic policy;  leather and textile industries;  regions and regional policy;  industrial structures and policy;  employment
 Date Published: nan

 No L 27/22 Official Journal of the European Communities 31 . 1.84 COUNCIL REGULATION (EEC) No 219/84 of 18 January 1984 instituting a specific Community regional development measure contributing to overcoming constraints on the development of new economic activities in certain zones adversely affected by restructuring of the textile and clothing industry Whereas , pursuant to Article 92 et seq. of the EEC Treaty, the Commission established on 22 July 1971 an approach to aids to the textile industry, supple ­ mented on 4 February 1977, which was notified to the Member States ; whereas, under the approach to aids, aid granted to textile undertakings can only be allowed if they satisfy certain conditions, and in particular they must facilitate improvements in the industrial and commercial structure , in particular the industry's adaptation to new market and tech ­ nical conditions ; Whereas, with respect to its external policy in the textile and clothing fields, the Community is a party to the Arrangement regarding International Trade in Textiles (hereinafter referred to as 'the Multifibre Agreement') which is designed to overcome the dif ­ ficulties on the international textile and clothing market ; whereas the measures taken under the MultifibreAgreement 'should not interrupt ordiscour ­ age autonomous industrial adjustment processes ' and should 'encourage businesses which are less competitive internationally to move progressively into more viable types of production or into other sectors of the economy' ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, Having regard to Council Regulation (EEC) No 724/75 of 18 March 1975 establishing a Euro ­ pean Regional Development Fund ('), as last amended by Regulation (EEC) No 3325/80 (2), and in particular Article 13 (3) thereof, Having regard to the proposal from the Commis ­ sion (3 ), Having regard to the opinion of the European Parliament (4), Having regard to the opinion of the Economic and Social Committee ( 5), Whereas Article 13 of Regulation (EEC) No 724/75 (hereinafter referred to as 'the Fund Regulation ') provides independently of the national allocations of resources fixed by Article 2 (3 ) (a) of that Regula ­ tion , for participation by the Fund in financing spe ­ cific Community regional development measures which are in particular linked with Community poli ­ cies and with measures adopted by the Community in order to take better account of their regional dimension or to reduce their regional consequences ; Whereas the Member States concerned have pro ­ vided the Commission with information on regional problems which would be suitable for a specific Community measure ; Whereas the Fund's resources are allocated with due regard to the relative severity of regional imbalances within the Community ; Whereas between 1974 and 1977, the period of application of the first Multifibre Agreement, imports of textile products into the Community increased at an exceptionally fast rate ; whereas since 1978, the year in which the second Multifibre Agreement came into force, such imports have con ­ tinued to grow, a fact which has contributed to the substantial reduction in employment in this indus ­ try ; Whereas the third Multifibre Agreement was con ­ cluded on 22 December 1981 and bilateral negotia ­ tions between the Community and third countries are in progress ; whereas, given the economic crisis and the stagnation of consumption, it is inevitable, even assuming constant import levels, that jobs will continue to be lost in the textile and clothing indus ­ try for several years to come ; (') OJ No L 73 , 21 . 3 . 1975 , p. 1 . 0 OJ No L 349, 23 . 12 . 1980, p . 10 . 0 OJ No C 15 , 19 . 1 . 1983 , p. 10. Whereas a number of zones in the Community which are highly dependent on the textile and cloth ­ ing industries and which have already suffered con ­ siderable job losses as a result of the decline in 0 OJ No C 184, 10. 6 . 1983 , p . 163 . 0 OJ No C 124,9. 5 . 1983 , p. 2 . 31 . 1 . 84 Official Journal of the European Communities No L 27/23 those industries are likely to see a worsening of these adverse consequences ; Whereas some of these zones in Belgium, France, Ireland, Italy, the United Kingdom and the Nether ­ lands are situated in regions which already have a high level of unemployment ; the operations planned thereunder comply with the provisions of this Regulation ; Whereas the special programmes must respond to certain of the objectives encompassed by the regional development programmes provided for under Article 6 of the Fund Regulation ; Whereas the Commission must verify that the special programmes are properly carried out by examining the annual reports which the Member States concerned present to it for this purpose ; Whereas the Council , the European Parliament and the Economic and Social Committee must be informed regularly on the implementation of this Regulation , Whereas it is necessary for the Community, by means of a specific Community regional develop ­ ment measure , to reinforce existing local, national and Community measures aimed at stimulating the creation of new employment in such zones in order to replace lost jobs and thus help to reduce regional imbalances ; Whereas other assistance from Community Funds, capable of being usefully combined, should be given in these zones ; Whereas the existence of an unfavourable physical environment due to the state of dereliction of cer ­ tain industrial and urban sites makes it difficult to attract new employment-providing activities to these zones ; HAS ADOPTED THIS REGULATION : Article 1 A specific Community regional development mea ­ sure (hereinafter referred to as ' the specific mea ­ sure ') within the meaning of Article 13 of the Fund Regulation is hereby established, contributing to overcoming constraints on the development of new economic activities in certain zones adversely affected by restructuring of the textile and clothing industry . Whereas the encouragement of small and medium ­ sized undertakings (hereinafter referred to as SMUs '), which already occupy an important place in the economies of these zones, requires that they be enabled better to adapt their productive potential in particular by way of investment aids and by facilitating access to necessary services in manage ­ ment, organization and finance ; Article 2 1 . The specific measure shall apply to zones which in principle meet the following criteria : (a) a minimum number of jobs in the textile and clothing industry ; (b) industrial employment dependent in large measure on the textile and clothing industry ; (c) major job losses in the textile and clothing industry in recent years ; (d) the social and economic situation in the region in which the zone concerned is situated . This situation shall be assessed on the basis of the per capita gross domestic product and structural unemployment ; (e) eligibility of the zone concerned for a national regional-aid scheme. 2 . The zones complying with the criteria referred to in paragraph 1 shall be the following : Whereas the introduction of new technological products and processes can contribute to the crea ­ tion and development of viable economic activities in these zones ; whereas SMUs encounter difficulties in undertaking innovation ; Whereas economic activity in the zones concerned should be given greater stimulus through an espe ­ cially active administration of public aids and ser ­ vices available, in particular those provided for under the special programme ; whereas, to this end, it is necessary to establish or extend advisory agen ­ cies responsible for informing existing or potential undertakings about access to such aids and services and for helping them to take advantage of them ; Whereas the Community measure must be imple ­ mented in the form of special multiannual pro ­ grammes ; whereas it is for the Commission, in approving these programmes, to satisfy itself that (a) In Belgium : The Aalst, Monsoon and Oude ­ naarde 'arrondissements '. No L 27/24 Official Journal of the European Communities 31 . 1.84 (b) In France : the departements of Anege, Loire, Pas-de-Calais , Tarn and the Vosges , including the bordering aided zones of the departements of Bas-Rhin and Haut-Rhin ; the zones covered by national regional aid schemes in the departe ­ ments of Ardeche, Gard, Somme and Nord, including in the case of the last-mentioned the textile zones of the Lille 'arrondissement'; the textile 'cantons ' of the departement of Aisne adjacent to the departement of Nord, i.e. the 'cantons' of Catelet and Bohain-en-Verman ­ dois ; (c) In Ireland : the planning regions of Donegal , north-west and west . 5 . The special programme shall contain appro ­ priate information, as specified in the Annex hereto , analyzing the situation and needs related to the objectives stated in paragraph 2, the operations pro ­ posed, the timetable for carrying them out and, in general , all factors necessary to enable its consist ­ ency with regional-development objectives to be assessed. 6 . The duration of the special programme shall be five years starting from the 60th day after the date on which this Regulation enters into force . 7 . The special programme shall be approved by the Commission after intervention by the Fund Committee in accordance with the procedure laid down in Article 16 of the Fund Regulation . 8 . When approving the special programme, the Commission shall satisfy itself that the programme is compatible with Article 20 of the Fund Regula ­ tion . 9 . The Commission shall inform the European Parliament of the amounts adopted for the zones when the special programme is approved . 10. Once it has been approved, the special pro ­ gramme shall be published for information by the Commission. (d) In Italy : the assisted zones in the Provinces of Arezzo, Como, Perugia, Pesaro-Urbino, Pistoia, Treviso and Vercelli ; the Provinces of Enna, Lecce, Bari and Palermo ; (e ) In the United Kingdom : Northern Ireland ; the region of Tayside ; the travel-to-work areas of Bradford, Dewsbury, Halifax, Huddersfield, Keighley and Todmorden in the county of West Yorkshire ; the travel-to-work areas of Accring ­ ton, Blackburn , Burnley, Lancaster, Nelson and Rossendale in the county of Lancashire ; the travel-to-work areas of Ashton-under-Lyme, Bolton, Bury, Leigh, Oldham , Rochdale and Wigan in the county of Greater Manchester ; (f) In the Netherlands : the 'COROP-Gebied' of Twente and the textile zone of Helmond. Article 3 1 . The specific measure shall be implemented in the form of a special programme (hereinafter referred to as the 'special programme') to be pre ­ sented to the Commission by each of the Member States concerned. 2 . The objective of the special programftie shall be to contribute to the development of employment ­ providing activities in the zones referred to in Article 2 . It shall to this end be directed towards the improvement of their physical environment, this being necessary in order to encourage the setting up of such activities, towards the development of SMUs and the encouragement of innovation. 3 . The preparation and implementation of the special programme shall be closely coordinated with national and Community policies and financial instruments , in particular the Social Fund, the Euro ­ pean Investment Bank and the new Community instrument. 4. The special programme shall fall within the framework of the regional development programmes mentioned in Article 6 of the Fund Regulation . Article 4 The Fund may participate, within the framework of the special programme, in the following operations : 1 . improvement of run-down areas whose charac ­ ter is industrial , or industrial and urban to the extent to which the two aspects cannot be disso ­ ciated, including : the cleaning-up and prepara ­ tion of such areas, demolition and redevelop ­ ment of disused industrial buildings and con ­ version of their sites, including the moderniza ­ tion and conversion of premises for SMUs, the creation of green areas and minor works for improving the appearance of localities and, where justified, minor roads giving access to the locations of new activities ; 2 . preparation of sectoral analyses intended to provide SMUs with information on the poten ­ tial of national , Community and external mar ­ kets and on the effects to be anticipated there ­ from on the production and organization of these undertakings ; 31 . 1 . 84 Official Journal of the European Communities No L 27/25 Community . The contribution from the Fund shall be provided within the framework of the appropria ­ tions entered for this purpose in the general budget of the European Communities . The Community's contribution is laid down as follows : 3 . aids to investment in SMUs designed to create new undertakings or to assist the adaptation of production to market potential by existing undertakings when justified by the analyses mentioned under point 2 or other satisfactory evidence . Such investment may also concern common services for a number of undertakings ; (a) reclamation and conversion operations under Article 4 ( 1 ): 50 % of public expenditure ; (b) operations relating to sectoral analyses under Article 4 (2): 70 % of their cost ; 4 . creation or development of consultancy firms or other bodies for management or organization matters ; setting up or development of economic promotion agencies . The activities of such firms or bodies may include temporary assistance to undertakings for the implementation of their recommenda ­ tions . Economic promotion agencies shall be respon ­ sible for :  opening up possibilities, through direct con ­ tacts at local level , for economic ventures by giving advice about access to available public aids and services , particularly those provided for under the special programme, and  contributing to the success of these ventures by helping existing or potential undertak ­ ings to take advantage of such aids and ser ­ vices ; (c) operations relating to investment under Article 4 (3): 50% of the public expenditure resulting from the granting of aid to the invest ­ ment. Such aid may contain a supplementary element compared to the most favourable exist ­ ing regional arrangements. The supplementary aid which is to be borne by the Community for four years may be up to 10 % of the cost of the investment. The public aid may take the form of a capital grant or an interest rebate ; (d) operations relating to consultancy services under Article 4 (4): aid covering part of the expenditure of undertakings relating to services provided by consultancy firms or bodies . The aid shall last for three years and shall be degres ­ sive . It shall cover 70 % of expenditure in the first year and shall not exceed 55% of the total expenditure over the three-year period (indirect aid); the Member State may replace this system by an equivalent system of aid to consultancy firms or bodies (direct aid) ; 5 . establishment or development of common ser ­ vices for a number of undertakings ; 6 . promotion of innovation in industry and ser ­ vices : (a) collection of information relating to prod ­ uct and technological innovation and its dissemination among undertakings operat ­ ing in the zones covered by the specific measure, which may include experimental work on such innovation ; (b) encouragement of the introduction of prod ­ uct and technological innovation in SMUs ; (e) operations relating to economic promotion under Article 4 (4): aid covering a part of the operating costs arising from the activities of promoters . The aid shall last for five years and shall be degressive. It shall cover 60 % of expenditure in the first year and shall not exceed 50% of the total expenditure per pro ­ moter over the five-year period. These activities, which must be new and concern specifically the zones referred to in Article 2, may be entrusted by the Member State concerned to special bodies ; 7 . better access for SMUs to risk capital . (f) operations relating to common services under Article 4 (5): aid covering part of the expendi ­ ture of undertakings relating to the operation of these services . The aid shall last for three years and shall be degressive. It shall cover 70 % of expenditure in the first year and shall not exceed 55 % of the total expenditure over the three-year period ; Article 5 1 . The special programme shall be the subject of joint financing between the Member State and the No L 27/26 Official Journal of the European Communities 31 . 1.84 mitted at the time of the Commission's acceptance of the programme. The commitment of subsequent annual tranches shall be made according to budget ­ ary availability and progress on the programme. (g) operations concerning the collection and dis ­ semination of information on innovation under Article 4 (6) (a) : aid covering part of the operat ­ ing costs of bodies engaged in such activities, provided that these activities are new and con ­ cern specifically the zones covered by Article 2 . The aid shall last for three years and be degres ­ sive . It shall cover 70 % of the operating costs in the first year and shall not exceed 55 % of the total cost over the three-year period ; ( h) operations for implementing innovation under Article 4 (6)(b): 70% of the cost of feasibility studies that may concern all aspects , including commercial , of the implementation of innova ­ tion, limited to 120 000 ECU per study. These studies must be undertaken by or on behalf of undertakings situated in the zones covered by Article 2 ; ( I ) operations - relating to risk capital under Article 4 (7): contribution towards the operating costs of financial institutions providing risk capital for SMUs . The contribution shall be 70% of the costs of risk evaluation studies carried out by or on behalf of the financial institutions . These studies may also examine commercial aspects . 2 . For the aid referred to in paragraph 1 (a) and (c), aggregation of aid from the quota and non ­ quota sections of the Fund shall be excluded. Article 6 1 . The amount of the Fund contribution in respect of the measures included in the special programme shall be paid to the Member State concerned or directly, and in accordance with the latter's instruc ­ tions , to the bodies responsible for their implemen ­ tation , according to the following rules : (a) expenditure incurred from the date of entry into force of this Regulation shall be eligible ; (b) where there is a financial contribution by the Member State, payments, other than advance payments referred to in point (c), shall be made as far as possible in parallel with the payment of the Member State's contribution. In any other case, payments shall be made when the Member State certifies that the amount is due and may be paid by the Community. Each request for payment shall be accompanied by a statement from the Member State certifying the operation and the existence of detailed supporting documents, and shall contain the following information :  the nature of the operations covered by the payment claim,  particulars of the amount and nature of the expenditure paid in respect of the opera ­ tions during the period covered by the claim,  confirmation that the operations described in the payment claim have been com ­ menced in accordance with the special pro ­ gramme ; (c) at the request of a Member State, advances may be granted for each annual tranche according to progress made on operations and budgetary availability. From the beginning of operations, a 60% ad ­ vance on the Fund contribution concerning the first annual tranche may be paid by the Com ­ mission. Where the Member State certifies that half this first tranche has been spent, a second advance, of 25 %, may be paid by the Commis ­ sion . When payment of the following annual tranche has begun, advances may be paid under the terms of the preceding subparagraphs . 3 . The categories of beneficiaries of Fund assist ­ ance in respect of operations provided for in para ­ graph 1 may be : public and local authorities , other bodies, undertakings of individuals . The aids referred to in paragraph 1 (d) and (f) and, where they directly benefit undertakings, those referred to in paragraph 1 (h) may not have the effect of reduc ­ ing the share paid by undertakings to less than 20 % of total expenditure . 4. The amount of the Fund's assistance in favour of the special programme may not exceed the amount fixed by the Commission at the time when the programme is approved under Article 3 (7). 5 . Budgetary commitments relating to the finan ­ cing of the special programme shall be implemented by annual tranche. The first tranche shall be com ­ 31 . 1 . 84 Official Journal of the European Communities No L 27/27 The balance of each annual advance shall be paid at the request of the Member State when it has certified that the operations corresponding to the tranche in question may be considered as finished, and on presentation of the amount of public expenditure which has been committed . 4. Where major amendments are made to a special programme during implementation, the procedure provided for in Article 3 (7) shall apply . 5 . When each special programme has been imple ­ mented, a report including information on the num ­ ber and nature of the jobs created and maintained shall be presented by the Commission to the Regional Policy Committee and to the European Parliament. 6. Article 9 ( 1 ) to (5) of the Fund Regulation shall apply, as required, to the specific measure provided for in this Regulation. Article 7 This Regulation shall not prejudice the current re-examination of the Fund Regulation provided for in Article 22 of that Regulation. Article 8 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. 2 . At the end of each year, the Member State con ­ cerned shall present to the Commission a report on the progress made in carrying out the special pro ­ gramme by reference to the information required in the Annex hereto . These reports should enable the Commission to satisfy itself that the special pro ­ gramme is being executed, to observe its effects and to establish that the different operations are being carried out in a coherent manner. They shall be for ­ warded to the Regional Policy Committee . 3 . On the basis of these reports and the relevant decisions , The Commission shall report under the conditions laid down in Article 21 of The Fund Regulation . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 January 1984. For the Council The President M. ROCARD No L 27/28 Official Journal of the European Communities 31 . 1 . 84 ANNEX The special programme shall include the following information on the zones covered under Article 2 : 1 . In respect of industrial and urban sites and industrial buildings : (a) (i) an analysis of the state of dereliction of sites and the priorities for reclamation, and an analysis of the state of disuse of industrial premises ; ( ii ) particulars of existing actions for resolving the problem of dereliction and of the average annual public expenditure involved ; (b) in relation to the operations envisaged under Article 4 : a description and exact location of programmes for reclamation of derelict sites and conversion of industrial premises ; and, where relevant, details of essential minor road links. 2 . In respect of SMUs : (a) ( i ) a description of the present situation of SMUs in the different sectors and an evaluation of their possibilities for future development. Analysis of their situation and needs, particularly as concerns management and organization : (ii ) a description of aid systems for the SMU's and of the nature of existing services available showing, by categories of aids and services, the resultant annual average public expenditure involved ; (b) in relation to the operations envisaged under Article 4 : a description of the different types of management and organization services to be provided to SMUs. Particulars of the bodies responsible for the provision of such services and for activating the develop ­ ment of SMUs. Particulars of the nature of sectoral analyses bearing on production structures, market potential and measures to be implemented in order to adapt and develop production and make it commercial . Description of rules governing aids set up under the programme. 3 . In respect of innovation : (a) an analysis of the needs of undertaking and of the means currently at their disposal to gain access to information on innovation and for implementing it, and assessment of related public expenditure ; (b) in relation to the operations envisaged under Article 4 : a description of the measures designed to ensure the collection and dissemination of information on innovation , and also to facilitate its implementation by SMUs. 4. In respect of risk capital : ( a) ( i ) details of organizations providing risk capital for SMUs and the conditions appli ­ cable to the provision of such capital ; ( ii ) particulars of existing schemes for the encouragement of financial institutions to provide risk capital for SMUs, and a statement of present public expenditure under each such scheme ; (b) in relation to the operations envisaged under Article 4, details of measures planned to facilitate the access of SMUs to risk capital . 5 . In respect of economic promotion : a description of the activities planned under the programme. 6 . In respect of the totality of the special programme : (a) a description, as far as possible with figures, of the objectives covered by the special programme, particularly regarding employment ; 31 . 1 . 84 Official Journal of the European Communities No L 27/29 (b) a description of existing or prospective public measures proposed to be carried out side by side with the special programme in order to improve the employment situation in the zones covered by Article 2, and in particular measures related to :  aids for productive investment,  investment in infrastructure,  aids related to worker and professional training and retraining and, as appropriate, those which are particularly aimed at the employment of young people and for the benefit of former workers in the textile industry . This description must be accompanied by a statement giving particulars of the national authorities' intentions as regards the use of other resources deriving from Community structural Funds ; (c) an indication of the amounts of public expenditure in connection with the measures envisaged under point (b) above ; (d) the timetable for carrying it out ; (e) estimation of the volumes of public expenditure connected with the programme's imple ­ mentation, including an annual breakdown of such expenditure for each of the opera ­ tions envisaged ; (0 designation of the bodies responsible for execution of the programme and the various operations ; (g) information measures planned to make potential beneficiaries and professional organi ­ zations aware of the possibilities offered by the special programme and of the role played by the Community in this respect .